Motion for a stay, for leave to consolidate appeals and to dispense with printing granted only insofar as to permit the appeals to be heard upon the original records, without printing the same, but upon printed appellant’s points, on condition that the appellant procures the original records and the printed appellant’s points to be served and filed on or before March 30, 1961, with notice of argument for April 11, 1961, said appeals to be argued or submitted together upon one set of appellant’s and respondent’s points. In all other respects, the motion is denied. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.